No. 14285

                    I N THE SUPREME (3IUKt' OF THE S T m OF IWNTANA

                                                1978



THE STATE aF I'KINTANA, ex rel. C.M.J.,

                                  Relator,



THE DISTRICT COURT OF THE FOURTH JUDICIAL DISTRICT
OFTHESTATEOFMONTANA, I N A N D F O R T H E C O U N I Y O F
MISSOULA, THE HON. E. GARDNER BROWNLEE, JUDGE THEREQF,

                                  Respondent.



ORIGINAL PmcEEDm:


C o u n s e l of Record:

          For R e l a t o r :

                Klaus S i t t e , L e g a l Services, Missoula, bbntana

          For R e s p o r d e n t :

                Fbbert Deschamps, 1 1 C o u n t y A t t o r n e y , Missoula, mntana
                                   1,
                Karen 'IWmend, Deputy County A t t o r n e y , Missoula, mntana
                Dennis Lind, Missoula, bbntana




Filed :   !?t\'t EB
                  3
 Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
 t h e Court.


         R e l a t o r h a s p e t i t i o n e d t h i s C o u r t f o r a w r i t of s u p e r -

visory control o r other appropriate w r i t directing the

D i s t r i c t C o u r t of t h e F o u r t h J u d i c i a l D i s t r i c t , Missoula

County, t h e Honorable E. Gardner Brownlee, t o g r a n t v i s i t a -

t i o n p r i v i l e g e s w i t h t h e minor c h i l d J.L.B.            and t o s t a y

a d o p t i v e p r o c e e d i n g s of J.L.B.      pending outcome of r e l a t o r ' s

a p p e a l of t h e D i s t r i c t C o u r t ' s t e r m i n a t i o n of C . M . J . ' s   cus-

t o d y of t h e c h i l d .

         On October 27, 1977, t h e Department of S o c i a l and

R e h a b i l i t a t i o n S e r v i c e s (SRS), by and t h r o u g h t h e County

A t t o r n e y of Missoula County, f i l e d a n a c t i o n i n D i s t r i c t

C o u r t t h e r e , s e e k i n g a d e t e r m i n a t i o n t h a t t h e minor c h i l d

J.L.B.      i s a y o u t h i n need of c a r e and t h a t permanent c u s t o d y
of t h e c h i l d and a u t h o r i t y t o c o n s e n t t o h e r a d o p t i o n b e

g r a n t e d SRS.      A h e a r i n g on t h e p e t i t i o n extended o v e r f o u r

d a y s , F e b r u a r y 23 and 27, and March 6 and 7 , 1978.                           Judge

Brownlee, on March 29, 1978, i s s u e d f i n d i n g s and c o n c l u s i o n s ,

and a judgment awarding permanent c u s t o d y of J . L . B .                           t o SRS

and a u t h o r i z i n g t h e Department t o a r r a n g e and c o n s e n t t o h e r

adoption.          R e l a t o r f i l e d n o t i c e of a p p e a l from t h e D i s t r i c t

C o u r t d e t e r m i n a t i o n s on A p r i l 1 0 , 1978, and a t t h e same t i m e ,

moved f o r , i n t e r a l i a , " V i s i t a t i o n Pending Appeal" and " S t a y

of Adoptive P r o c e e d i n g s Pending Appeal".                      Those m o t i o n s were

e n t e r t a i n e d a t h e a r i n g o n A p r i l 1 3 , 1978, and were d e n i e d .

         I n h e r p e t i t i o n f o r w r i t of s u p e r v i s o r y c o n t r o l , r e l a t o r

a s k s , i n e f f e c t , t h a t t h i s C o u r t now g r a n t t h e motions which

w e r e d e n i e d below.        I n s u p p o r t of t h e p e t i t i o n , s h e a l l e g e s

t h a t t h e r e i s no a d e q u a t e remedy by a p p e a l and t h a t , u n l e s s

r e l i e f i s g r a n t e d by i s s u a n c e of a n a p p r o p r i a t e w r i t , t h e
c h i l d would s u f f e r d e t r i m e n t .        She c l a i m s t h a t h e r m o t i o n s

a r e d e s i g n e d t o i n s u r e t h a t t h e s t a t u s quo be m a i n t a i n e d ,

and c o n t e n d s t h a t o n l y when s e r i o u s e v i l t h r e a t e n s t h e w e l -

f a r e of t h e c h i l d s h o u l d t h e r e l i e f s h e r e q u e s t s b e d e n i e d .

Reminding u s t h a t i t i s t h e b e s t i n t e r e s t of t h e c h i l d

which g u i d e s u s i n c h i l d c u s t o d y m a t t e r s , I n r e J . J . S .            (1978),

         Mont.            ,   577 P.2d 378, 381, 35 St.Rep.                        394, 397, and

c a s e s c i t e d t h e r e i n , c o u n s e l f o r SRS c o n t e n d t h a t , even w e r e

i t p o s s i b l e t o p r e s e r v e t h e s t a t u s quo h e r e , t h a t i t s e l f
would b e h a r m f u l t o t h e c h i l d .           Of c o n s i d e r a b l e s i g n i f i c a n c e

i s t h a t t h e g u a r d i a n ad l i t e m of t h e c h i l d l i k e w i s e c o n t e n d s

t h a t p r e s e r v a t i o n of t h e s t a t u s   quo would be h a r m f u l t o t h e
child.        I n h i s b r i e f amicus c u r i a e , he u r g e s t h a t w e deny

t h e r e l i e f r e q u e s t e d and t h u s , i n e f f e c t , uphold t h e D i s t r i c t

C o u r t , whose d i s c r e t i o n h a s n o t been shown t o have been

abused.

        W r i t s of s u p e r v i s o r y c o n t r o l a r e i s s u e d i n c i r c u m s t a n c e s

of a n emergency n a t u r e , making c o n s i d e r a t i o n of a c a u s e of

a c t i o n o r r i g h t i n t h e t r i a l c o u r t s and due a p p e a l t o t h i s

C o u r t a n i n a d e q u a t e remedy, o r i n t h o s e c i r c u m s t a n c e s when

s u p e r v i s i o n of a t r i a l c o u r t , o t h e r t h a n by a p p e a l , i s deemed

necessary o r proper.                 Rule 1 7 ( a ) , M0nt.R.App.Civ.P.                    Phrased

o t h e r w i s e , a w r i t of s u p e r v i s o r y c o n t r o l w i l l i s s u e i n t h o s e

c i r c u m s t a n c e s i n which t h e f a c t s show t h a t a p a r t y h a s no

p l a i n , speedy o r a d e q u a t e remedy a t law, i n which t h e r e i s

no r i g h t of a p p e a l from a D i s t r i c t C o u r t ' s o r d e r , o r i n which

t h e D i s t r i c t C o u r t h a s s o abused i t s d i s c r e t i o n a s t o j u s t i f y

i n t e r v e n t i o n by t h i s C o u r t .   S t a t e e x r e l . Woodahl v . D i s -

t r i c t C o u r t ( 1 9 7 5 ) , 1 6 6 Mont. 31, 38-39,               530 P.2d 780, 785,

and c a s e s c i t e d t h e r e i n .      Too, a w r i t of s u p e r v i s o r y c o n t r o l

i s properly issued t o prevent a p a r t y ' s p a r t i c i p a t i o n i n
needless l i t i g a t i o n .        S t a t e ex r e l . B u t t r e y Foods, I n c . v .

D i s t r i c t C o u r t ( 1 9 6 6 ) , 148 Mont. 350, 354, 420 P.2d 845, 847.

         I n a c a s e such a s t h i s , p e t i t i o n e r , i n o r d e r t o p r e v a i l ,

must show t h a t t h e D i s t r i c t C o u r t , which h a s a s u p e r i o r ad-

v a n t a g e i n r u l i n g on such m a t t e r s , c l e a r l y abused i t s d i s c r e -

tion.       See I n re Adoption of B i e r y ( 1 9 7 4 ) , 164 Mont. 353,

357, 522 P.2d 1377, 1379.

        R e l a t o r h a s f a i l e d t o show t h a t t h e D i s t r i c t C o u r t

abused i t s d i s c r e t i o n by denying h e r motion f o r v i s i t a t i o n

pending outcome of t h e a p p e a l ; c o n s e q u e n t l y , h e r p e t i t i o n f o r

a w r i t d i r e c t i n g t h e c o u r t t o allow such v i s i t a t i o n i s denied.

        The ~ i s t r i c t o u r t , however, e r r e d i n denying t h e motion
                          C

t o s t a y t h e a d o p t i v e p r o c e e d i n g s pending t h e outcome of t h e

appeal.        T h i s C o u r t i s empowered t o i s s u e a w r i t i n a i d of

a n a p p e a l which would o t h e r w i s e be i n e f f e c t u a l .             See B e n n e t t

v. Dowdall ( 1 9 7 1 ) , 157 Mont. 11, 1 3 , 482 P.2d 572, 573.                                    In

t h e i n s t a n t c a s e , r e l a t o r ' s a p p e a l would be i n e f f e c t u a l i f

t h e c h i l d J.L.B.       were a d o p t e d d u r i n g t h e pendency of t h e

proceedings.            A w r i t thus w i l l issue directing the D i s t r i c t

C o u r t t o s t a y p r o c e e d i n g s c o n c e r n i n g t h e a d o p t i o n of J . L . B .

pending outcome of t h e a p p e a l t o t h i s C o u r t .

        P e t i t i o n f o r r e l i e f g r a n t e d i n p a r t and d e n i e d i n p a r t .




W e Concur: